980 So.2d 520 (2007)
SHANDS TEACHING HOSPITAL AND CLINICS, INC., Appellant,
v.
Michael Adam DUNN and Kathie Lynette Dunn, individually and as co-personal representatives of the estate of Michael Dylan Dunn, Appellees.
No. 1D07-0267.
District Court of Appeal of Florida, First District.
November 20, 2007.
Rehearing Denied May 7, 2008.
*521 Susan L. Kelsey, of Anchors Smith Grimsley, Tallahassee, for Appellant.
Rebecca Bowen Creed, of Mills & Creed, P.A., Jacksonville, for Appellees.
PER CURIAM.
The final order taxing costs is REVERSED pursuant to the opinion in the underlying nursing negligence action, Shands Teaching Hospital & Clinics, Inc. v. Dunn, 977 So.2d 594 (Fla. 1st DCA 2007).
BROWNING, C.J., BARFIELD and BENTON, JJ., concur.